Citation Nr: 1201852	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability, including as secondary to service-connected left and right clavicle disabilities.  

2.  Entitlement to service connection for a neck disability, including as secondary to service-connected left and right clavicle disabilities.  

3.  Entitlement to service connection for dementia due to head injury, including as secondary to service-connected left and right clavicle disabilities.  

4.  Entitlement to an increased evaluation for a left clavicle fracture, currently rated 10 percent disabling.  

5.  Entitlement to an effective date earlier than June 9, 2009 for the assignment of a 10 percent rating for a left clavicle fracture.

6.  Whether the reduction from 20 percent to 10 percent for status post fracture, right clavicle with degenerative change acromioclavicular (AC) joint, was proper.

7.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Allan T. Fenley


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1981.  

The dementia, neck, and TDIU matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The left and right clavicle matters come to the Board on appeal from a June 2009 rating decision of the VA RO in Reno, Nevada.  


FINDINGS OF FACT

1.  Entitlement to service connection for a neck disability was denied in May 1996, was not appealed, nor was there new and material evidence submitted during the appeal period.

2.  Evidence added to the record since the May 1996 rating decision is new, relates to an unestablished fact necessary for the claim to be substantiated, and raises a reasonable possibility of substantiating the claim for service connection for a neck disability.

3.  The evidence of record fails to demonstrate that a neck disability was manifested during service or for many years thereafter, or that the Veteran's current diagnosis of a neck disability is either attributable to service or to his service-connected clavicle disabilities.

4.  The Veteran has not been diagnosed with dementia.  

5.  The Veteran's left clavicle disability is not manifested by limitation of motion at shoulder level; favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees; malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement; or degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

6.  The October 2007 rating decision, which continued a noncompensable disability rating for left clavicle fracture, is final. 

7.  The record does not show that a claim filed by the Veteran for an increased rating for a left clavicle disability was received by VA prior to June 9, 2009, and competent and credible evidence that he was entitled to a compensable disability rating for his disability in the year prior to his June 9, 2009 claim is not of record.

8.  In June 2009, the RO reduced the Veteran's disability rating for status post fracture right clavicle with degenerative change AC joint from 20 percent to 10 percent, the effective date of the reduction was June 9, 2009; however, his overall combined disability rating at the time of this effective date was unchanged.

9.  On the effective date of the reduction in rating, the Veteran's 20 percent rating for right clavicle disability was in effect for less than 3 years.

10.  The decision to reduce the Veteran's evaluation for his right clavicle disability from 20 to 10 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

11.  The Veteran's service-connected right and left clavicle disabilities, each rated 10 percent disabling, are rated 20 percent combined; they are not shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision, in which the RO denied service connection for a neck disability is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence having been submitted since the May 1996 rating decision, the criteria to reopen the claim for service connection for a neck disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A neck disability was not incurred in or aggravated by active service, may not be presumed to have been incurred in service, and has not been caused by or aggravated by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  Dementia was not incurred in, or aggravated by, active military service, and has not been caused by or aggravated by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left clavicle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5200-5203 (2011).

6.  The criteria for entitlement to an effective date earlier than June 9, 2009, for the award of a 10 percent disability rating for a left clavicle disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2011).

7.  The reduction in disability rating for a right clavicle disability from 20 to 10 percent, effective June 9, 2009, was proper. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.118, 4.71a, DCs 5003, 5010, 5200-5203 (2011).

8.  The schedular requirements for a TDIU rating are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In the context of the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a neck disability, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Duties to Notify 

Before addressing the merits of the issues herein on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of letters to the Veteran dated in May and September 2008 with regard to the neck, dementia, and TDIU claims.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notification obligation in this case was accomplished by way of a letter to the Veteran dated in April 2011 with regard to the left clavicle increased rating claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the left clavicle appellate issue in this case includes entitlement to an earlier effective date for the assignment of the 10 percent disability rating, it constitutes a downstream issue from that of the increased rating claim (for which the April 2011 VCAA letter was duly sent), thus another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2011 VCAA notice was not provided to the appellant prior to the RO's rating decision in June 2009, with VCAA notice occurring only subsequent thereto, but any error as to timing was cured by the subsequent issuance of the July 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

There are also specific particularized notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

The Board acknowledges that the Veteran did not receive notice, per se, on the issue of reduction of his service connected right clavicle disability.  However, in this case the June 2009 RO rating decision on appeal, in addition to effectuating a reduction in compensation benefits, increased the evaluation for left clavicle fracture from zero percent to 10 percent.  Thus, his overall disability rating was unchanged due to the concurrent increased evaluation for left clavicle fracture.  Therefore, the procedural protections afforded under 38 C.F.R. § 3.105 (e) and 38 C.F.R. § 3.344 are not for application.  See e.g., Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days notice before making a disability rating decision effective if the decision did not reduce the overall compensation paid to the veteran).  The consideration of the claim regarding the propriety of reduction for right clavicle disability proceeds to the factual merits of whether the reduction in rating was appropriate. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's VA outpatient treatment records have been obtained and associated with the claims file.  Private treatment records identified by the Veteran have also been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the dementia and neck claims, the Board finds that a VA examination is not warranted because the evidence of record demonstrates no neck disability or dementia in active service, and no indication that the claimed disabilities are related to active service, to include service-connected disabilities.  The Veteran has submitted his own conclusory generalized lay statements suggesting a nexus between a neck disability and service, to include service-connected disabilities, and dementia and service, to include service-connected disabilities, and this is insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.

With regard to the remaining issues on appeal, the Veteran was afforded VA examinations in July 2007 and June 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the VA examiners, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination reports are adequate to decide the claims.  Thus, the Board finds that additional examination or opinion is not necessary.  The Board notes that the Veteran's representative has generally alleged that the Veteran's VA examinations were inadequate without any specific allegations.  However, the examinations in this case were in compliance with VA's practices.  Moreover, the representative, as a layperson, does not have the requisite expertise to determine whether VA's examination methods are adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).  The July 2007 and June 2009 VA examinations and opinions are thorough and supported by the record.  The examinations and opinions are therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.


New and Material Evidence for Service Connection for a Neck Disability

Criteria & Analysis

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (West 1991).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 1996 rating decision, the RO denied service connection for a neck disability because service treatment records were negative for a neck disability and the first evidence of neck complaints were shown many years after separation from service.  The Veteran did not initiate an appeal of the May 1996 rating decision and that decision became final.  The Veteran also did not submit any new evidence during the one year after May 1996 that could be considered new and material and thus render the May 1996 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the May 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in July 2006.  

The evidence of record at the time of the May 1996 rating decision included service treatment records which contained no findings of a neck disability, as well as private treatment records from Mt. Rose Chiropractic dated in April 1990 which reflect that the Veteran complained of a stiff neck.  

The evidence received since the May 1996 rating decision includes VA outpatient and private treatment records, a July 2007 report of VA examination, as well as statements by the Veteran.  The evidence received since the May 1996 rating decision includes several statements by the Veteran that a neck disability is secondary to service-connected left and right clavicle disabilities.  In February 2008, the Veteran stated that he injured his neck due to a fall from a truck secondary to service-connected left and right clavicle disabilities.  The newly submitted evidence suggests that the Veteran's neck disability could be related to service, including as secondary to service-connected left and right clavicle disabilities.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has a neck disability that is related to service, including as secondary to service-connected left and right clavicle disabilities.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  


Service Connection Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service Connection for Neck Disability

Factual Background & Analysis

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to the neck or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's neck was normal.  Therefore, no chronic neck disability was noted in service.

Next, post-service evidence does not reflect neck symptomatology for many years after service discharge.  Specifically, private treatment records from Mt. Rose Chiropractic dated in April 1990 reflect that the Veteran complained of a stiff neck.  

At various times, the Veteran has stated that his neck disability is due to a fall from a truck, apparently in 2000.  Various other treatment records reflect that the fall in 2000 was apparently from a ladder.  For example, private treatment records from Saint Mary's Regional Medical Center dated in August 2000 reflect that the Veteran apparently fell off a ladder.  He was amnesic for the event.  He denied any neck pain.  Private treatment records from Saint Mary's Regional Medical Center dated in August 2000 reflect that there was no evidence of gross cervical fracture and the Veteran was diagnosed with cognitive deficits.  

VA outpatient treatment records dated in September 2006 reflect that the Veteran was assessed with degenerative disk disease of the cervical spine and there was disc narrowing at C5-C6 and especially C6-C7.  

The Veteran underwent a VA examination in July 2007.  He reported that his neck was sore ever since a motorcycle accident during service.  He stated that his neck continued to be sore after he stopped working as a mechanic in 1995.  

Following physical examination, the examiner diagnosed spondylotic ridges, facet joint arthrosis and degenerative vertebral joint changes at C5-6 and C6-7 with mild central stenosis and bilateral bony foraminal encroachment.  

The Veteran was involved in a car accident in August 2010 and complained of neck pain thereafter.  

Thus, the first recorded symptomatology related to a neck disability comes some nine years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.  The Board emphasizes the multi-year gap between service and subsequent reported symptoms related to a neck disability following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a neck disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the neck after he was discharged from the service.  The Veteran is competent to report symptoms, however, the Board finds the Veteran's statements regarding his neck not to be credible.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience a neck injury during service and continuous symptoms of a neck disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

No neck disability was noted in service.  If the Veteran had suffered a neck injury in service, the service treatment records would likely have shown either complaints or treatment for such an injury during service.  The claims file contains no treatment records related to a neck disability until 1990.  Additionally, in February 2008, the Veteran reported that he suffered a neck disability when he fell from a truck, apparently in 2000.  However, the Veteran contends that his neck disability was injured during service and has continued since separation from service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertions that he experienced a neck injury during service and that there was continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Veteran has also stated that his neck disability is due to a fall from a truck, apparently in 2000.  He claims that the service-connected clavicle disabilities caused the fall and that his neck disability is secondary to the service-connected clavicle disabilities.  The Veteran is competent to report that he fell off a truck in 2000, however, the Board finds the Veteran's statements not to be credible.  
The Board finds that the Veteran's more recently -reported claim that he fell from a truck to be inconsistent with the other lay and medical evidence of record.  Indeed, the more contemporaneous medical evidence reflects that the Veteran fell from a ladder.  Specifically, private treatment records from Saint Mary's Regional Medical Center dated in August 2000 reflect that the Veteran apparently fell off a ladder and was amnesic for the event.  The private treatment records from Saint Mary's Regional Medical Center dated in August 2000 are more contemporaneous to the fall, so are of more probative value than the more recent assertions made many years later.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Moreover, the Board notes that private treatment records from Saint Mary's Regional Medical Center dated in August 2000 reflect that the Veteran has had cognitive deficits.  Thus, the Board finds the Veteran's statements that he fell from a truck in 2000 not to be credible.  

Although the Veteran is certainly competent to testify as to symptoms such as neck pain, which are non-medical in nature, he is not competent to render a medical diagnosis of a neck disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the continuity of his neck disability have already been found not credible.  The Board has also considered the Veteran's own lay statements to the effect that a neck disability is causally related to service, or to service-connected disabilities.  However, the Veteran is not competent to provide a medical nexus opinion between a neck disability and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a layperson is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (2011).

There is also no basis to grant service connection on a presumptive basis.  The evidence does not support a finding that the Veteran's neck disability was arthritis that manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 (2011).  To the contrary, the evidence does not establish that there was an injury or disability in service, and the statements regarding post-service continuity of symptomatology have been found to be not credible.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a neck disability.  As the preponderance of the evidence is against the claim of service connection for a neck disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Dementia

Factual Background & Analysis

The Veteran contends that dementia is secondary to service-connected left and right clavicle disabilities.  He contends that he has dementia due to a fall that apparently occurred in 2000.  At various times, including in February 2008, the Veteran stated that he fell off a truck.  However, various records, including August 2000 private treatment records from Saint Mary's Regional Medical Center, reflect that the Veteran apparently fell off a ladder.  

The Veteran's service treatment records are entirely silent for any complaints, treatment, or diagnosis regarding dementia in service.  Service Reports of Medical Examinations dated in February 1974 for enlistment purposes, September 1978, and in January 1981 for separation purposes, show no indication of dementia.  A Report of Medical History dated in February 1974 reflects that the Veteran made no complaints related to dementia.  Therefore, no chronic dementia was noted in service.

There is no post-service medical evidence of dementia.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Accordingly, in the absence of a currently diagnosed, service-connectable disorder, service connection for dementia must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is certainly competent as a lay person to comment on any symptoms within his five senses such as memory problems, which he contends he has had since a fall that apparently occurred in 2000.  He is not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying condition causing the memory problems, i.e., dementia, nor is he competent to associate any current dementia to service, or a service-connected disability.  Dementia is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disorder therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498.  Furthermore, unlike the varicose veins in Barr or a dislocated shoulder in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Board finds that dementia is not a condition capable of lay diagnosis, nor can it be causally related to military service, or to a service-connected disability, without medical expertise.  

Based on the lack of a current diagnosis of dementia, the Board finds that a preponderance of the evidence is against the claim for service connection for dementia.  Because the Board finds that there is no current disability of dementia, there is also no basis to grant service connection for dementia secondary to the service-connected clavicle disabilities.  As the preponderance of the evidence is against the claim of service connection for dementia, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Clavicle Rating Criteria 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

In rating a service-connected disability, all applicable diagnostic codes must be considered.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the disability in question was arthritis or not.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the CAVC found that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.  Here, though, unlike in Burton, this is indeed being addressed but does not provide reason for increasing the ratings.

Increased Rating for Left Clavicle Fracture

Factual Background & Analysis

Service connection for a bilateral clavicle fracture was granted by the RO in May 1996.  A zero percent, noncompensable, evaluation was assigned.  The Veteran's June 9, 2009 VA examination report acts as the Veteran's informal claim for increased rating for left clavicle fracture.  A June 2009 rating decision assigned a 10 percent disability rating for left clavicle fracture effective June 9, 2009 under DC 5203-5010.  

VA outpatient treatment records dated in September 2008 reflect that the Veteran reported increased pain of his left shoulder.  He stated that the tingling lessened and affected his left thumb.  He reported that he had to sleep flat on his back with his head turned to the right or his shoulder pain and numbness worsened.  

The Veteran underwent a VA examination on June 9, 2009.  He reported left shoulder deformity, pain, stiffness, and decreased speed of joint motion.  He denied giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, or symptoms of inflammation.  He stated that the condition affected the motion of the joint.  He reported moderate, weekly flareups lasting for hours.  He stated that flareups were precipitated by building a fence, hammering and lifting.  He reported that flareups were alleviated by rest, ice and Tramodol.  

Upon physical examination, there was left shoulder deformity, tenderness, pain at rest, abnormal motion, and guarding of movement.  There was objective evidence of pain with active motion on the left side.  Flexion was zero to 160 degrees, abduction was zero to 130 degrees, internal rotation was zero to 80 degrees, external rotation was zero to 60 degrees.  There was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  The most important factor was pain.  After repetitive motion, flexion was zero to 120 degrees, abduction was zero to 120 degrees, internal rotation was zero to 70 degrees, and external rotation was zero to 50 degrees.  The Veteran was unemployed but not retired.  He stopped working in 2000 after he fell on his head.  

VA outpatient treatment records dated in September 2009 reflect that the Veteran reported shoulder pain whenever he tried to pick up anything.  He admitted that he dropped things.  He reported pain with abduction of both arms past 120 degrees.  VA outpatient treatment records dated in October 2009 reflect that X-ray findings revealed that the actual alignment of the shoulder joint remained anatomic.  There was minimal degenerative change noted, with no acute bony abnormality.  There was a healed deformed clavicular fracture, with apparent resection of the lateral tip.  

In order to warrant a rating in excess of 10 percent under the applicable diagnostic codes, the Veteran's disability must be manifested by favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees; limitation of motion at shoulder level; malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement; or degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  The Board finds that the Veteran's left clavicle disability is not manifested by any of these symptoms.  For example, at the June 9, 2009 VA examination, the Veteran achieved abduction from zero to 130 degrees.  After repetitive motion, abduction was zero to 120 degrees.  Additionally, the Veteran demonstrated that he was able to achieve flexion to 160 degrees; and that even after repetitive motion, flexion was to 120 degrees (which is past shoulder level).  See 38 C.F.R. § 4.71, Plate I.  Moreover, there are no findings of malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement; or degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Therefore, a rating in excess of 10 percent is not warranted under DCs 5003, 5010, 5200, 5201, 5202, or 5203.  

DeLuca

As previously noted, when evaluating musculoskeletal disabilities on the basis of limitation of motion, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is to be considered in the determination of the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Board finds that the present rating takes into consideration the Veteran's functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  The Board also finds that the present rating takes into consideration the Veteran's functional loss due to pain affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (U. S. Vet. App. Aug. 23, 2011) (pain alone does not constitute functional loss under VA regulations).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss.  Id.  For example, at the June 9, 2009 VA examination, the Veteran reported decreased speed of joint motion.  Additionally, the June 9, 2009 VA examination findings reflect that there was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  After repetitive motion, flexion was zero to 120 degrees, abduction was zero to 120 degrees, internal rotation was zero to 70 degrees, and external rotation was zero to 50 degrees.  Additionally, in September 2009, the Veteran reported pain with abduction of both arms past 120 degrees.  Thus, the Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body, such as speed, has been considered and does not provide a basis for a higher rating.  Moreover, the objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion has been considered and does not provide a basis for a higher rating.  That is, even with the pain the Veteran experiences, the resulting limitations do not affect his ability to move his arm past shoulder level.  Thus, the Board finds that functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination has been considered and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  

In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 10 percent for his service-connected left clavicle disability.  The benefit sought on appeal is therefore denied.

Extraschedular Considerations

The Board has considered whether referral of the case for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The impairment from the Veteran's left clavicle disability directly corresponds to the schedular criteria.  The criteria contemplate showing of, for example, pain (including the severity), and limitation of motion.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Earlier Effective Date for 10 Percent Disability Rating for Left Shoulder Prior to June 9, 2009

Criteria & Analysis

The Veteran asserts that the 10 percent rating for a left clavicle disability should have been assigned prior to June 9, 2009.  Service connection for a bilateral clavicle fracture was granted by the RO in May 1996.  A zero percent, noncompensable, evaluation was assigned.  The Veteran was notified of this decision in May 1996, and did not appeal the decision.  The appellant also did not submit any new evidence during the one year after May 1996 that could be considered new and material and thus render the May 1996 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the May 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The Veteran filed a claim for an increased rating for a left clavicle disability on April 30, 2007.  The RO later, in October 2007, continued a zero percent disability rating for a left clavicle fracture.  The Veteran was notified of this decision on October 30, 2007.  A Notice of Disagreement was filed in February 2008, a Statement of the Case was issued in September 2008, and the Veteran withdrew the appeal in a statement filed in October 2008, prior to certification to the Board.  Social Security Administration (SSA) records were received on October 2, 2008.  When VA receives new and material evidence within the one-year appeal period following notice of a decision, the evidence will be considered as having been filed in conjunction with the pending claim.  38 C.F.R. § 3.156(b) (2011).  Effectively, the prior decision does not become final.  See, e.g., Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  However, in this case, the SSA records received on October 2, 2008 are all dated prior to April 30, 2006.  Therefore, these records are not material with regard to the rating of the Veteran's left clavicle disability throughout the period under appeal, specifically the time from one year prior to the April 30, 2007 filing of the claim for increased rating.  See Francisco, 7 Vet. App. at 55 (finding that where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern).  Thus, the holdings of Muehl and Buie are not applicable to this case.  Thus, the increased rating claim was not in appellate status and the October 2007 rating decision became final.  See generally 38 U.S.C.A. § 7105 (West 2002). 

Consequently, the effective date for the assignment of a 10 percent rating for a left clavicle disability may be no earlier than a new application, at some point in time after the final October 2007 rating decision, or the date entitlement arose whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought. 

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In evaluating evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

With the above criteria in mind, the Board finds that the first document that acts as a claim for an increased rating for the Veteran's left clavicle disability is a June 9, 2009 VA examination report.  The Board notes that a September 2008 formal TDIU claim includes a statement by the Veteran that he is unemployable due to a bilateral shoulder condition and he was unable to perform manual labor because of the chronic pain with the use of his shoulders.  Review of the September 2008 formal TDIU claim and statement by the Veteran does not reveal an intent to apply for an increased rating for the Veteran's left clavicle disability.  The Board finds that the June 9, 2009 VA examination report acts as the Veteran's informal claim for benefits.  38 C.F.R. § 3.157.  Under the general rule, this is the earliest possible effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  However, an exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Accordingly, an effective date prior to June 9, 2009 is permissible only under the exception in 38 C.F.R. § 3.400(o)(2).  To obtain an earlier effective date under the exception, the evidence must demonstrate a factually ascertainable increase in the severity of the disability within the one-year prior to June 9, 2009. 

The Veteran's left clavicle fracture is rated under Diagnostic Code 5203-5010.  
With the above criteria in mind, the Board notes that the record for the year prior to June 9, 2009 contains a VA outpatient treatment record dated in September 2008 which reflects that the Veteran reported increased pain of his left shoulder.  He stated that the tingling lessened and affected his left thumb.  He reported that he had to sleep flat on his back with his head turned to the right or his shoulder pain and numbness worsened.  The September 2008 VA outpatient treatment record does not reflect that there was favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head.  The September 2008 VA outpatient treatment record does not reflect limitation of motion of the arm at the shoulder level.  The September 2008 VA outpatient treatment record does not reflect malunion of the humerus with moderate deformity, or recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, or fibrous union of the humerus, or nonunion of humerus (false flail joint), or loss of head of the humerus (flail shoulder).  The September 2008 VA outpatient treatment record does not reflect that there was nonunion of the clavicle or scapula without loose movement.  Additionally, the September 2008 VA outpatient treatment records cannot provide the basis for a compensable rating under DC 5003 because they did not objectively confirm any limitation of motion or painful motion, and because they did not reflect degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Finally, because there was no objective evidence of painful motion of a joint, the Board also finds that a compensable rating was not warranted under 38 C.F.R. § 4.59 and Burton.  Consequently, a compensable rating was not warranted for the Veteran's service-connected left clavicle fracture at any time from June 9, 2008, to June 8, 2009.  38 C.F.R. § 4.71a, DC 5003, 5010, 5200-5203. 

Therefore, the preponderance of the evidence is against the Veteran's claim for entitlement to an effective date prior to June 9, 2009 for a compensable evaluation for the left clavicle fracture.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim the doctrine is not for application.  38 U.S.C.A. § 5107. 

Rating Reduction from 20 percent to 10 percent for Right Clavicle Disability

Factual Background & Analysis

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id. 

As previously noted, the Board first considers whether the Veteran was denied due process in the reduction of this disability rating.  In general, where a reduction in an evaluation of a service-connected disability occurs, VA must notify him or her of this proposed reduction, and provide at least 60 days time for the Veteran to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).

After completing the predetermination procedures, VA must send a veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2).

However, these predetermination procedures do not apply in cases where the reduction in the disability rating does not result in a reduction or discontinuance of total payments being made to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Such is the case in this instance.  Specifically, in the June 2009 decision, the disability rating for left clavicle fracture was increased from zero percent to 10 percent.  As a consequence, on the date the reduction for the Veteran's right clavicle disability from 20 to 10 percent became effective, June 9, 2009, his overall disability rating was unchanged.  Therefore, as the reduction in the rating to right clavicle disability did not affect his overall rating, the predetermination procedures of 38 C.F.R. § 3.105 do not apply.

Next, when a rating has continued for an extended period at the same level (five years or more), any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examinations that formed the basis for the original rating.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

In this case, however, the 20 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply.  Indeed, the 20 percent evaluation assigned for the Veteran's service-connected status post fracture right clavicle with degenerative change acromioclavicular joint was in effect from April 18, 2007, to June 8, 2009.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

Having determined that all relevant procedural requirements of this reduction have been met, the Board must now consider whether the reduction in disability rating to 10 percent was appropriate based on the merits of the claim.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

Specifically, the Court has stated that the regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.

Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A 20 percent disability rating for status post fracture, right clavicle with degenerative change acromioclavicular joint was awarded under Diagnostic Code 5010-5202, effective April 18, 2007.  VA outpatient treatment records dated in March 2007 reflect that the Veteran had a full pain-free range of motion of the right shoulder.  X-ray findings revealed evidence of an old healed fracture of the right clavicle.  MRI findings revealed a small tear of the rotator cuff close to its insertion into the greater tuberosity of the right humerus.  This was quite small and there was no retraction.  

The Veteran underwent a VA examination in July 2007.  He reported that he is right-handed.  He stated that symptoms have gotten progressively worse.  He reported mid-clavicle deformity.  He stated that there was giving way of the shoulder.  He denied instability.  He reported shoulder pain and weakness.  He denied episodes of dislocation or subluxation, locking episodes, or effusion.  He stated that the condition affected shoulder motion.  He reported severe flareups of joint disease every one to two months.  He stated that, on bad days, he walked around holding his forearm against his chest with his left hand.  He reported that flareups lasted between two and four weeks.  He stated that he had shoulder tenderness.  He reported that, during flareups, his shoulder hurt with standing and walking.  He stated that, between flareups, he did not have any trouble with standing or walking.  

Upon physical examination, active right shoulder abduction was zero to 79 degrees.  Pain began at 30 degrees and ended at 79 degrees.  Passive abduction was zero to 65 degrees.  Pain began at 30 degrees and ended at 65 degrees.  There was additional loss of motion on repetitive use.  Loss of motion on repetitve use was zero to 74 degrees.  The factor most responsible for additional loss of motion was pain.  Active right shoulder flexion was zero to 100 degrees.  Pain began at 30 degrees and ended at 100 degrees.  Passive flexion was zero to 60 degrees.  Pain began at 30 degrees and ended at 60 degrees.  There was no additional loss of motion on repetitive use.  Active external rotation was zero to 48 degrees.  Pain began at zero degrees and ended at 48 degrees.  Passive external rotation was zero to 35 degrees.  Pain began at zero degrees and ended at 35 degrees.  There was additional loss of motion on repetitive use of zero to 37 degrees.  The factor most responsible for additional loss of motion was pain.  Active internal rotation was zero to 75 degrees.  Pain began at zero degrees and ended at 75 degrees.  Passive internal rotation was zero to 85 degrees.  There was additional loss of motion on repetitive use of zero to 50 degrees.  The factor most responsible for additional loss of motion was pain.  There was no recurrent shoulder dislocations, inflammatory arthritis, or joint ankylosis.  There was right shoulder tenderness, painful movement, guarding of movement, and deformity.  Abduction was 4 out of 5, flexion was 5 out of 5, extension was 5 out of 5, internal rotation was 4 out of 5, and external rotation was 4 out of 5.  Deformities were noted midshaft at the right clavicle.  The shoulder rounded forward.  There was palpatory tenderness along the lateral edge of the scapula, at the anterior shoulder, and at inferior edge of the right clavicle at site of old fracture.  MRI findings revealed small rim rent tear of the supraspinatus tendon.  The examiner diagnosed status post fracture of right clavicle.  The Veteran was not employed.  The right clavicle disability had mild effects on toileting, moderate effects on dressing and shopping, severe effects on chores, exercise, recreation, traveling, feeding, bathing, and grooming, and prevented sports.  The Veteran stated that he went prospecting for gold once or twice a month.  He reported that his prospecting activities were moderately affected by his right clavicle disability on good days, and the right clavicle disability prevented prospecting on bad days.  He stated that sometimes he was able to travel without shoulder pain.  He reported that sometimes he had shoulder pain from sitting still for a long time.  He stated that he normally ate with his right hand, but during flareups, he ate with his left hand.  He reported that he did not shower during flareups.  

VA outpatient treatment records dated in March 2008 reflect that the Veteran stated that his right shoulder was doing much better since he began taking Tramadol, and that he has had greater range of motion of his arm.  He reported that he continued to have shoulder dislocation.  

The Veteran underwent another VA examination on June 9, 2009.  He reported near constant right clavicle pain.  He stated that he was sedentary all winter and did nothing to cause an injury.  He reported a loss of motion in his right shoulder that was due to pain.  He stated that the right clavicle disability has gotten progressively worse.  He reported right shoulder and clavicle deformity, pain, stiffness, incoordination, and decreased speed of joint motion.  He denied giving way, instability, weakness, episodes of dislocation or subluxation, effusions, or symptoms of inflammation.  He reported severe weekly flareups lasting for hours.  He stated that flareups were precipitated by opening jars, repetitive movement, and chores such as feeding chickens.  He reported that flareups were alleviated by Tramadol, rest and ice.  

Upon physical examination, there was right shoulder deformity, tenderness, pain at rest, and guarding of movement.  There was objective evidence of pain with active motion.  Flexion was zero to 160 degrees, abduction was zero to 140 degrees, internal rotation was zero to 70 degrees, and external rotation was zero to 80 degrees.  There was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  The most important factor was pain.  After repetitive motion, flexion was zero to 120 degrees, abduction was zero to 130 degrees, internal rotation was zero to 60 degrees, and external rotation was zero to 70 degrees.  There was no joint ankylosis.  The Veteran was unemployed but not retired.  He stopped working in 2000 after he fell on his head.  The examiner diagnosed status post fracture right clavicle with radiological evidence of healed fracture and degenerative change AC joint.  The right clavicle disability had moderate effects on recreation, traveling, bathing, dressing, toileting, and driving, and severe effects on chores, shopping, exercise, and grooming, and prevented sports.  

VA outpatient treatment records dated in September 2009 reflect that the Veteran reported shoulder pain whenever he tried to pick up anything.  He admitted that he dropped things.  He reported pain with abduction of both arms past 120 degrees.  VA outpatient treatment records dated in December 2009 reflect that MRI findings revealed bursal surface partial thickness tearing of the supraspinatus tendon, probable chondral or osteochondral lesion of the inferior glenoid, tearing versus recess of the inferior glenoid labrum, degenerative changes of the acromioclavicular joint and inferolateral acromion, and biceps tendinopathy.  In May 2010, X-ray findings revealed degenerative changes of the acromioclavicular joint with inferior spur formation typical of impingement syndrome.  MRI findings with contrast showed that the Veteran had a partial thickness tear of the supraspinatus close to the insertion into the greater tuberosity.  The Veteran had a full active range of motion of the right shoulder.  He was assessed with an impingement syndrome with a partial thickness tear at the insertion of the rotator cuff tendon into the greater tuberosity.  

After considering the pertinent medical history as detailed above, the Board finds that the evidence supports the reduction of the Veteran's rating for his right clavicle disability.  The Board notes that there was actual improvement in right shoulder range of motion.  For example, at the July 2007 VA examination, active right shoulder flexion was zero to 100 degrees, with pain beginning at 30 degrees and ending at 100 degrees, and passive flexion was zero to 60 degrees, with pain beginning at 30 degrees and ending at 60 degrees.  Flexion was zero to 160 degrees with active motion and zero to 120 degrees after repetitive motion at the June 9, 2009 VA examination.  There was also actual improvement in effects of the problem on usual daily activities.  Although the right clavicle disability had mild effects on toileting and moderate effects on shopping at the July 2007 VA examination, and moderate effects on toileting and severe effects on shopping at the June 9, 2009 VA examination, the disability also had severe effects on recreation, travel, and bathing at the July 2007 VA examination and moderate effects on recreation, travel, and bathing at the June 9, 2009 VA examination.  Additionally, there was actual improvement in terms of giving way and weakness, as the Veteran reported giving way and weakness at the July 2007 VA examination, and denied giving way and weakness at the June 9, 2009 VA examination.  However, the evidence reflects that flare-ups became more frequent.  For example, July 2007 VA examination findings reflect that the Veteran had flare-ups every one or two months, and the Veteran reported weekly flare-ups at the June 9, 2009 VA examination.  On the other hand, the flare-ups in July 2007 lasted between two and four weeks and the flare-ups at the June 9, 2009 VA examination only lasted hours.  The Board finds the evidence of record indicated sustained improvement in the right clavicle disability, as demonstrated by the June 9, 2009 VA examination.

Indeed, in order to warrant a 20 percent disability rating, the evidence should indicate favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees; limitation of motion at shoulder level; malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement; or degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and the medical evidence of record reflects no such findings.  However, at the June 9, 2009 VA examination, the Veteran achieved abduction from zero to 140 degrees with active motion and zero to 130 degrees after repetitive motion.  Additionally, the Veteran demonstrated that he was able to achieve flexion to 160 degrees; and that even after repetitive motion, flexion was to 120 degrees (which is past shoulder level).  See 38 C.F.R. § 4.71, Plate I.  Moreover, the June 9, 2009 VA examination reflected no findings of malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement; or degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

The Board recognizes that the Veteran is competent to report the symptomatology he experienced as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony). 

In conclusion, the RO's reduction of the Veteran's right clavicle disability from a 20 percent disability rating to a 10 percent disability rating from June 9, 2009 is found to be warranted by the evidence of record.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for restoration of a 20 percent disability rating for his right clavicle disability is denied. 

Finally, the Board notes that a September 2008 formal TDIU claim includes a statement by the Veteran that he is unemployable due to a bilateral shoulder condition and he was unable to perform manual labor because of the chronic pain with the use of his shoulders.  Review of the September 2008 formal TDIU claim and statement by the Veteran does not reveal an intent to apply for an increased rating for the Veteran's right clavicle disability.  

TDIU

Criteria & Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes their case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough; the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet App. at 363. 

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363.  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

The Veteran's service-connected right and left clavicle disabilities are each rated 10 percent disabling, and are rated 20 percent combined.  Accordingly, the above-outlined schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met. 

The analysis progresses to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extraschedular consideration is warranted, i.e., the Board must determine whether the Veteran is unemployable due to his service-connected disabilities regardless of their rating.  38 C.F.R. § 4.16(b) provides that it is established VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other veterans with the same rating. 

The Board finds that the evidence fails to show that the service-connected disabilities are exceptional or unusual.  The record does not show frequent periods of hospitalizations for his service-connected disabilities; furthermore, the factual evidence does not support a finding that the Veteran is demonstrably unable to obtain or maintain employment due to his service-connected disabilities. 

The evidence indicates that the Veteran is unemployed, and the Veteran stated in September 2008 that he is unable to perform manual labor because of chronic pain with the use of his shoulders.  However, the Veteran indicated on June 2009 VA examination that he stopped working due to a fall on the head.  Moreover, although the Veteran has stated that he is unable to perform manual labor, there is no indication that any other gainful employment was precluded by the clavicle disabilities.  In terms of the service connected issues, the Veteran has given no indication that he would be unable to do sedentary work.  Thus, neither the Veteran nor the evidence of record indicate how his clavicle disabilities alone now precludes employment.

The Board also acknowledges a Social Security Administration Disability Determination and Transmittal, dated in December 2001, which reflects that the Veteran was awarded disability benefits for primary diagnosis of intracranial injury and secondary diagnosis of organic brain disorders (chronic brain syndrome).  However, the Veteran is not service-connected for these disabilities and as such they cannot serve as a basis for an award of TDIU.  

In summary, the evidence does not show that the Veteran's service-connected disabilities, alone, render him incapable of participating in any regular employment.  Most probative in this regard is the Veteran's June 2009 statement that he stopped working due to a head injury, and that there is no indication that gainful employment, other than manual labor, was precluded by the clavicle disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  Hence, his claim for TDIU must be denied.









	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a neck disability is reopened.  

Service connection for a neck disability is denied.  

Service connection for dementia is denied.  

An evaluation in excess of 10 percent for a left clavicle fracture is denied.  

An effective date prior to June 9, 2009, for the assignment of a compensable evaluation for left clavicle fracture is denied.

Entitlement to restoration of the 20 percent rating for the right clavicle disability, effective from June 9, 2009, is denied.  

A TDIU rating is denied.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


